                                       19 Filed 12/03/20
       Case 7:20-cv-01810-NSR Document 18       12/07/20 Page 1 of 1




                                                           12/7/2020                Chantale Fiebig
                                                                                    Direct: +1 202.955.8244
VIA ECF                                                                             Fax: +1 202.530.4203
                                                                                    CFiebig@gibsondunn.com



December 3, 2020

The Honorable Nelson S. Román
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re: Oscar Ithier et. al. v. Frito-Lay North America, Inc., No. 7:20-cv-01810

Dear Judge Román:

       In accordance with Paragraph I.E. of Your Honor’ s Individual Rules of Practice in Civil
Cases, we write to request an extension of deadlines relating to the briefing schedule outlined
in Your Honor’ s Order issued on November 2, 2020. Counsel for Plaintiffs, Oscar Ithier and
Donisha Lloyd, consent to Frito-Lay North America, Inc’ s (“ Defendant” ) request.

        In its Order, the Court waived the pre-motion conference requirement and granted
Defendant leave to file its motion to dismiss with the following briefing schedule:
Defendant’ s moving papers are to be served on December 4, 2020; Plaintiffs’ opposition
papers are to be served on January 4, 2021; Defendant’ s reply is to be served on January 19,
2021. The Court previously granted an extension of time for Plaintiffs to file an amended
complaint by September 10, 2020, but Defendant has not previously sought an extension of
time to file its motion to dismiss. The extension of time would permit the parties to continue
good faith negotiations regarding resolution of Plaintiffs’ claims. Accordingly, Frito-Lay
respectfully requests the Court extend Defendant’ s deadline to file its motion to dismiss to
January 15, 2021.

        We appreciate the Court’ s consideration.          Deft's request to extend the motion to
                                                           dismiss briefing schedule is granted with
Respectfully submitted,                                    Pltfs' consent as follows: moving papers
                                                           are to be served (not filed) on Jan.15,
                                                           2021; opposition papers are to be served
                                                           (not filed) on Feb. 16, 2021; reply papers
                                                           are to be served and all motion papers
___________________________________                        shall be filed on Mar. 3, 2021. Clerk of
Chantale Fiebig
                                                           Court requested to terminate the motion
                                                           (doc. 18).    Dated: Dec. 7, 2020
cc: All Counsel of Record via ECF
